Citation Nr: 1108157	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  05-39 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic lumbar strain before June 1, 2004; thereafter, the propriety of a reduction to 20 percent for chronic lumbar strain, effective June 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to October 1983 and from December 1985 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which reduced the appellant's rating for chronic lumbar strain from 40 percent to 20 percent, effective June 1, 2004.

This appeal was previously before the Board in October 2008 and June 2010.  The Board remanded the claim so that the Veteran could be scheduled for a VA examination, receive additional notification, and for additional action by the RO/AMC.  The case has been returned to the Board for further appellate consideration.

The issue of service connection for bilateral shoulder disabilities, to include as due to service-connected chronic lumbar strain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The 40 percent disability rating for chronic lumbar strain had been in effect for more than five years at the time of the March 2004 rating decision that decreased the rating to 20 percent.

2.  The March 2004 rating decision that reduced the rating, and the October 2005 statement of the case (SOC), do not reflect consideration of the provisions of 38 C.F.R. § 3.344.

3.  Throughout the appeal period the Veteran's service connected chronic lumbar strain have been manifested by no more than forward flexion of the thoracolumbar spine to 30 degrees.



CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the chronic lumbar strain from 40 percent to 20 percent was not in accordance with law, and the 30 percent rating is restored effective June 1, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e); 3.344 (2010).

2.  The criteria for a rating in excess of 40 percent for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Regarding the Veteran's restoration claim, as explained below the Board is restoring the 40 percent rating for chronic lumbar strain.  Consequently, there is no need to belabor the impact of the VCAA in this matter, since any error in notice/duty to assist is harmless.

Regarding the remaining issue decided herein, the provisions of the VCAA have been fulfilled by information provided to the Veteran in correspondence from the RO dated in December 2005, January 2009, November 2009 and August 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  The Veteran has had ample opportunity to respond/supplement the record.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The RO arranged for VA examinations of the thoracolumbar spine, and evidence identified by the Veteran has been obtained.  Evidentiary development is complete.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

5285
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long leg braces
100

Consider special monthly compensation; with lesser involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment
38 C.F.R. § 4.71a, Diagnostic Code 5285, prior to September 26, 2003


5286
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type)
100

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 26, 2003

5287
Spine, ankylosis of, cervical:

Unfavorable
40

Favorable
30
38 C.F.R. § 4.71a, Diagnostic Code 5287, prior to September 26, 2003

5288
Spine, ankylosis of, dorsal:

Unfavorable
30

Favorable
20
38 C.F.R. § 4.71a, Diagnostic Code 5288, prior to September 26, 2003

5289
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 26, 2003

5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5290, prior to September 26, 2003


5291
Spine, limitation of motion of, dorsal:

Severe
10

Moderate
10

Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5281, prior to September 26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
(prior to September 23, 2002)


5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion
40

With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position
20

With characteristic pain on motion
10

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec.  4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.




Formula for Rating Intervetebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months....

40
With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.......

20
With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months......

10
Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.
Effective September 23, 2002


The Spine
5235
Vertebral fracture or dislocation
General Rating Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239    
Spondylolisthesis or segmental instability     

5240
Ankylosing spondylitis

5241    
Spinal fusion    

5242
Degenerative arthritis of the spine (see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes
5243
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months 
40

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months 
20
 
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment. 
Effective September 26, 2003

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)



Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2010)


The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59 (2010).

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2009); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work . See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2009).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement, such as, psychiatric disorders will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2009).  
  
Factual Background and Analysis

In November 2000, the Veteran submitted a request to reopen his claim for entitlement to service connection for a lumbar spine disorder.  Included with his claim were service treatment records confirming musculoskeletal strain of the low back in January 1995.  

In February 2000, the Veteran underwent a VA medical examination.  He complained of recurrent low back pain.  Physical examination of the lumbar spine revealed no tenderness to percussion, no postural abnormalities or deformities, and no spasm.  Range of motion studies noted forward flexion to 60 degrees, extension to 20 degrees, right and left lateral bending to 40 degrees, and right and left rotation from 50 to 20 degrees.  No neurological deficits were reported.  

In an August 2000 medical statement, U.R.N., M.D., a private orthopedist, related his examination of the Veteran's lumbar spine, noting tenderness on palpation, decreased for flexion, decreased lateral bending, and X-ray evidence of degenerative changes. 

In March 2002, the Veteran was afforded a VA medical examination.  He reported having sustained two back injuries in service, and since the injuries, had experienced chronic low back pain.  He reported pain on a daily basis with flare-ups 15 times a month.  He reported a chronic loss of range of motion, weakness and fatiguing.  On objective examination, the physician noted pain on motion and pain of repeated range of motion exercises.  Range of motion studies noted forward flexion to 60 degrees, extension to 15 degrees, right and left lateral bending to 15 degrees.  Muscle tonicity consistent with muscle spasm was noted.  No neurological deficits were reported.  X-ray films of the lumbar spine revealed degenerative changes at L2, L3, L4, L5, as well as L5-S1.  There were degenerative signals at the sacroiliac joints, bilaterally. 

A March 2002 rating action awarded service connection and assigned a 40 percent rating for "a back condition" effective March 1, 1995, the day following the Veteran's separation form service.   

In April 2003, the Veteran requested a higher rating for the back disorder.

During a May 2003 VA spine examination, the Veteran complained that back pain occurred on most days, usually starting when he stood up in the morning.  He took aspirin daily.  Lying down and chiropractic manipulation relieved the pain.  The pain was in the center of the low back and was non-radiating, but he noted occasional paresthesias in the right posterior thigh.  He denied bladder, bowel or sexual dysfunction.  On physical examination, gait was observed to be normal with good tandem.  Pin and touch sensation were intact throughout.  Motor strength was 5/5 in all muscle groups.  Muscle tone was normal and there was no atrophy.  There was no percussion tenderness over the lumbar spine or paraspinal muscles.  Range of motion studies noted forward flexion to 60 degrees with pain, extension to 15 degrees without pain, right and left lateral bending to 30 degrees with pain.  The assessment was chronic lumbar strain.  X-ray studies of the lumbar spine revealed numerous spurs along the anterior aspects of L2, L3, and L4.  

A September 2003 X-ray report from a service department medical facility was consistent with mild degenerative changes of the spine. 

A May 2004 service department MRI report noted complaints of low back pain radiating to the left lower extremity.  Following the imaging process, the impression was mild to moderate degenerative changes most notable at the L4-5 and L5-S1 levels which demonstrate moderate central canal stenosis.   

In May 2005, the Veteran failed to report for a scheduled VA medical examination.

In January 2006, the Veteran was afforded a VA medical examination.  He provided a history of his in-service low back injury, noting that since the injury he had experienced constant back pain, which increased with bending, lifting and carrying.  Pain was aggravated by prolonged sitting, standing or walking, or any type of physical exercise.  He had no bowel or bladder involvement.  An X-ray study obtained in conjunction with the physical examination showed degenerative spurs along the anterior aspects of L1-L2, L2-L3, and L3-L4.  Objective examination revealed that gait was slow and painful, but he was able to walk tandem.  Light touch and sensation were intact throughout.  Motor strength was at least 4+/5 throughout with some give-way weakness in the legs due to pain.  Deep tendon reflexes were 2+ throughout, including the Achilles with bilateral downgoing plantar reflexes.  There was percussion tenderness over the mid- and lower spine.  Range of motion studies noted forward flexion to 45 degrees, extension to 5 degrees, right and left lateral bending to 10 degrees, and right and left rotation to 15 degrees, with pain in all directions of movement.  Repetitive flexion and extension of the lumbar spine caused increase in low back pain, but no change in strength, sensation or coordination.  The diagnosis was chronic low back pain and lumbar radiculopathy secondary to degenerative disc disease of the lumbar spine with lumbar canal stenosis.

In December 2009, the Veteran was afforded a VA medical examination. He provided a history of his in-service low back injury, noting that since the injury he had experienced constant back trouble, which now included renal insufficiency.  When questioned, the Veteran denied urinary incontinence, frequency, urgency, nocturia, fecal incontinence, obstipation, numbness, paresthesias, leg or foot weakness, falls or unsteadiness.  He did note erectile dysfunction.  Other symptoms included fatigue, decreased motion, stiffness, weakness, spasms, pain, all in the mid-lumbar and bilateral paralumbar area.  Pain was moderate in degree, constant, daily, and sharp, with radiation to the heels.  He was employed full time in the administrative field.  He reported that three-to-four times a month, he spent up to two days in bed.  He stayed home when his back troubled him "extremely."  He had used up his sick leave, and used a cane for ambulation.  

On physical examination, the Veteran had a stooped posture, and was bent over to the left side.  Gait was described as slow, cautious, and deliberate.  While there was a listing of the spine, the examiner described no other abnormal curvatures.  The examiner noted unfavorable ankylosis of the lumbar spine in flexion, explaining that the bent position caused difficulty walking because of limited vision.  

The examiner noted no spasm, atrophy, guarding, pain on motion, tenderness or weakness of the thoracolumbar spine.  Sensation testing was normal in the lower extremities (2/2 on all testing).  Reflexes were likewise normal on testing.  Range of motion studies noted forward flexion to 40 degrees, extension to 0 degrees, right lateral flexion to 15 degrees, left lateral bending to 20 degrees, and right and left rotation to 40 degrees, with pain in all directions of movement.  The examiner noted that the Veteran made a poor effort during motor testing, claiming to do so because of pain.  No further range of motion for repetitive testing was performed.  X-ray studies revealed "some DJD".  

A September 2003 rating action proposed to reduce the chronic lumbar strain from 30 percent to 10 percent.  The Veteran was properly notified in September 2003.  The reduction was accomplished in a March 2004 rating action, to be effective June 1, 2004.  The RO satisfied the procedural requirements of section 3.105 by allowing a 60-day period to expire before assigning the reduction effective date.

There is the question of whether the reduction was proper based on the evidence of record.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  However, where a disability rating has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  Here, the Veteran's 40 percent disability rating was awarded effective in March 1995, and was reduced effective June 1, 2004, more than 5 years later.  Accordingly, 38 C.F.R. § 3.344(a) and (b) apply.  Under 38 C.F.R. § 3.344(a) and (b), only evidence of sustained material improvement that is reasonably certain to be maintained, as shown by full and complete examinations, can justify a reduction.  If there is any doubt, the rating in effect will be continued.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

For disabilities that have continued for five years or more, such as the one at issue here, the critical issue is whether material improvement in a Veteran's disability was demonstrated in order to warrant a reduction in such compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 417-18.  The applicable legal standard summarized, in Sorakubo v. Principi, 16 Vet. App. 120 (2002), requires that, in the case of a rating reduction, the record must establish that a rating reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  See Brown, 5 Vet. App. at 421.

The Board finds that the rating reduction taken is not supportable in this case.  The decision to reduce was not in accordance with law because the RO did not make a finding that the VA examination used as a basis for the reduction was as full and complete as the medical evidence upon which the Veteran's 40 percent disability evaluation was established.  Furthermore, the RO did not make any findings as to whether it was reasonably certain that the material improvement found would be maintained under the ordinary conditions of life.  Moreover, the RO did not provide him with notice of § 3.344 in any correspondence, despite the fact that in two remands, the AMC/RO was instructed to do so.  

A reduction in rating without observance of applicable law and regulation is void ab initio or invalid from the beginning.  Brown, 5 Vet. App. at 422.  Therefore, the RO erred in its March 2004 rating action by reducing the Veteran's disability evaluation to 20 percent, effective June 1, 2004.  Consequently, since the procedural requirements for the reduction were not complied with, the reduction of the Veteran's disability rating for chronic lumbar strain from 40 percent to 20 percent is set aside and the 40 percent disability rating must be restored.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); Brown, 5 Vet. App. at 422.

Turning to the issue of entitlement to a rating in excess of 40 percent for chronic lumbar strain, the Veteran's thoracolumbar spine disability is properly rated at 40 percent under Diagnostic Codes 5292 (prior to September 23, 2003) or Diagnostic Code 5237 (effective September 23, 2003).  Other Diagnostic Codes are not applicable.  For example, under Diagnostic Code 5289 (effective prior to September 23, 2003), or Diagnostic Code 5237 (effective September 23, 2003) the Veteran does not meet the criteria for unfavorable ankylosis.  The Court has recognized ankylosis to be, "commonly defined as the "immobility and consolidation of a joint." Id.; Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994). (Shipwash v. Brown, 8 Vet App 218 (1995), Colayong v. West, 12 Vet App 524 (1999)).  While the VA examiner (a physician's assistant) in September 2010 stated that there was unfavorable ankylosis, the range of motion studies performed clearly indicated otherwise, with motion present in all planes, albeit with somewhat limited mobility.  Under Diagnostic Code 5293, in order to meet the criteria for a 60 percent rating, findings must show persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  None of the cited examinations reflect these findings.  Finally, under the current criteria for intervertebral disc syndrome, the Veteran has maintained that he has incapacitating episodes three-to-four times a month, where he spends up to two days in bed, he has not presented any medical documentation to substantiate this claim.  It should be noted that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  To conclude, the above cited diagnostic codes are factually inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board must also consider whether referral for extraschedular consideration (under 38 C.F.R. § 3.321) is indicated.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the disability picture requires the assignment of an extraschedular rating.

The Board finds that the disability is not so unusual or exceptional as to render impractical the application of the regular schedular standards at any time during the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes that the Veteran's lumbar strain has not necessitated frequent periods of hospitalization.  The Veteran is working fulltime, and while he avers to stay home when the back pain is extreme, he has provided no documentation to support his claim.  The facts of this case do not present such an extraordinary disability picture such that the Board is required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  He may attest to his observations, but his complaints are inconsistent with the medical findings.  Further, during the September 2010 VA medical examination, the examiner questioned the Veteran's efforts in cooperating during motor skill testing, leading the Board to question the Veteran's credibility.

Credible testimony is that which is plausible or capable of being believed. See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 (1953) ("A credible witness is one whose statements are within reason and believable....") . . . The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character. See State v. Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened ... long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by testimony which was inconsistent with prior written statements). 

While a 40 percent rating is restored, there is no basis for a higher rating.


ORDER

The March 2004  reduction in evaluation for chronic lumbar strain was not proper, and restoration of the 40 percent disability rating, effective June 1, 2004, is granted, subject to the criteria applicable to the payment of monetary benefits.

A rating in excess of 40 percent for chronic lumbar strain is denied.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


